DETAILED ACTION

This office action is in response to the application filed on 07/23/2021.  Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawings filed on 107/23/2021 are objected to under 37 CFR 1.83(a).  Figures Fig.1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2021 and 03/01/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 16-19, 22-23 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Cousineau et al. (WO2017/071977A1, hereinafter Cousineau).
Claim 1, Cousineau teaches a conversion system (e.g., see Fig. 1-14), comprising: 
N power converters, each of the power converters comprising a first side and a second side, the first sides of the N power converters being electrically coupled in series (e.g., the N bridge modules electrically coupled in series in the Va/ia side, see Fig. 1-2), and 
N controllers, one-to-one corresponding to the N power converters (e.g., the respective N bridge module controllers one-to-one corresponding to the N power converters), and each of the controllers receiving a first side current (e.g., imes being measured ia, see Fig. 1-3) (Examiner Note:  imes being translated as Iesc in the English translated attached with the Prior art) and a second side voltage (e.g., Vci) of a corresponding power converter (e.g., see Fig. 1-14), 
wherein each of at least (N-1) controllers receives a neighboring direct current voltage signal  (e.g., controller of module i receiving Vci-1 and Vc+1 of neighboring modules i-1 and i+1) which only reflects second side voltages of other M power converters in the conversion system, and generates a control signal (e.g., Signal MLi) for controlling the first side voltage of the corresponding power converter according to the neighboring direct current voltage signal, and the first side current and the second side voltage of the corresponding power converter, wherein N>3, 1<M<(N-2), and M and N are integers (e.g., see Fig. 1-3).
Claim 2, Cousineau teaches the limitations of claim 1 as discussed above.  It further teaches that wherein an information transmission structure among the N controllers is a balanced diagram (e.g., the balanced communication structure of the information transmission of the N controllers, see Fig, 1, 3-4, 8-14).
Claim 3, Cousineau teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the balanced diagram is a unidirectional ring network or a bidirectional ring network (e.g., the ring network structure 72, …, 80, 84, see Fig. 1, 3-4, 8-14).
Claim 4, Cousineau teaches the limitations of claim 1 as discussed above.  It further teaches that wherein an information transmission structure among the N controllers is a spanning tree (e.g., the information transmission of the N controllers formed by the spanning tree structure of 152, …, 160, 72, …, 80, 84, see Fig. 1, 3-4, 8-14).
Claim 5, Cousineau teaches the limitations of claim 4 as discussed above.  It further teaches that wherein the spanning tree is of a chain type (e.g., the information transmission of the N controllers formed by the spanning tree structure of 152, …, 160, 72, …, 80, 84, see Fig. 1, 3-4, 8-14) or a broadcast type.
Claim 6, Cousineau teaches the limitations of claim 4 as discussed above.  It further teaches that wherein the N controllers comprise (N-1) controllers (e.g., the N-1 controllers other than controller i) and a first controller (e.g., controller i of module i), 
each of the (N-1) controllers comprises: 
a calculating unit (e.g.,                         
                            
                                
                                    [
                                    X
                                    ]
                                
                                
                                    2
                                
                            
                            )
                        
                    , configured to calculate a local common mode signal (e.g.,                         
                            
                                
                                    [
                                    V
                                    d
                                    c
                                    /
                                    N
                                    a
                                    ]
                                
                                
                                    2
                                
                            
                        
                     ) according to the neighboring direct current voltage signal and the second side voltage of the corresponding power converter (e.g., Vdc/Na being function of the neighboring direct current voltage signals and Vdci, see Fig. 5-6); 
a command generating unit, configured to generate a control command (e.g., Vm) according to the local common mode signal, and the first side current and the second side voltage of the corresponding power converter (e.g., the circuits comprising 208, 210 , see Fig. 5-6); and 
a modulating unit (e.g., the circuits comprising 204 and Comparator, see Fig. 5-6), configured to perform modulation on the control command, to generate the control signal , 
the first controller (e.g., the controller for ith module) comprises: 
a command generating unit, configured to generate a control command (e.g., Vm) according to the first side current and the second side voltage of the corresponding power converter (e.g., the circuits comprising 208, 210, see Fig. 5-6); and 
a modulating unit (e.g., the circuits comprising 204 and Comparator, see Fig. 5-6), configured to perform modulation on the control command, to generate the control signal (e.g., see Fig. 5-6). 
Claim 8, Cousineau teaches the limitations of claim 2 as discussed above.  It further teaches that wherein each of the N controllers comprises: 
a calculating unit, configured to calculate a local common mode signal according to the neighboring direct current voltage signal and the second side voltage of the corresponding power converter (e.g., Vdc being function of the neighboring direct current voltage signals and Vdci, see Fig. 5-6); 
a command generating unit, configured to generate a control command (e.g., ∆Vmi, the output of the multiplier of 206) according to the local common mode signal, and the first side current and the second side voltage of the corresponding power converter; and 
a modulating unit, configured to perform modulation on the control command, to generate the control signal.
Claim 16, Cousineau teaches the limitations of claim 6 as discussed above.  It further teaches that wherein the calculating unit performs a weighted average on second side voltages of the other M power converters and the second side voltage of the corresponding power converter, to obtain the local common mode signal (e.g., Vdc being function of the neighboring direct current voltage signals and Vdci, see Fig. 5-6).
Claim 17, Cousineau teaches the limitations of claim 6 as discussed above.  It further teaches that wherein the modulating unit is configured to perform carrier phase shift modulation on the control command, to generate the control signal (e.g., see Fig. 13B).
For method claims 18-19, 22-23, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Allowable Subject Matter
Claims 7, 9-15, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 7, 10-15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the command generating unit of each of the (N-1) controllers having: a common mode voltage loop, configured to generate a given signal according to the local common mode signal and a preset voltage reference value; a current loop, configured to generate a common mode command according to a preset current reference value, the given signal and the first side current of the corresponding power converter; a differential mode voltage loop, configured to generate a differential mode command according to the local common mode signal, and the second side voltage and the first side current of the corresponding power converter; … a command synthesis unit, configured to perform a calculation on the common mode command and the differential mode command, and generate the control command, the command generating unit of the first controller having: a common mode voltage loop, configured to generate a given signal according to the second side voltage of the corresponding power converter and a preset voltage reference value; a current loop, configured to generate a common mode command according to a preset current reference value, the given signal and the first side current of the corresponding power converter; a differential mode voltage loop, configured to generate a differential mode command according to the second side voltage and the first side current of the corresponding power converter; … a command synthesis unit, configured to perform a calculation on the common mode command and the differential mode command, and generate the control command.
For claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the command generating unit having: a common mode voltage loop, configured to generate a given signal according to the local common mode signal and a preset voltage reference value; a current loop, configured to generate a common mode command according to a preset current reference value, the given signal and the first side current of the corresponding power converter; a differential mode voltage loop, configured to generate a differential mode command according to the local common mode signal, and the second side voltage and the first side current of the corresponding power converter; … a command synthesis unit, configured to perform a calculation on the common mode command and the differential mode command, and generate the control command.
For claims 20-21, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the S12 having: S121, generating a given signal according to the local common mode signal and a preset voltage reference value; S122, generating a differential mode command according to the local common mode signal, and the second side voltage and the first side current of the corresponding power converter; S123, generating a common mode command according to a preset current reference value, the given signal and the first side current of the corresponding power converter; and S124, performing a calculation on the common mode command and the differential mode command, and generating the control command.
Examiner's Note:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838